 

Exhibit 10.1

SIXTH AMENDMENT TO LEASE AGREEMENT

 

THIS SIXTH AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as this
“Amendment”) is made this 14th day of August, 2017, by and between Western B
South MS, LLC, a Delaware limited liability company (“Landlord”), and PRIORITY
FULFILLMENT SERVICES, INC., a Delaware corporation (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant are party to that certain Industrial Lease
Agreement, dated as of August 19, 2004 (the “Original Lease”), as amended by
that certain First Amendment to Industrial Lease Agreement, dated as of December
22, 2004 (the “First Amendment”), as further amended by that certain Second
Amendment to Industrial Lease Agreement, dated as of December 28, 2007 (the
“Second Amendment”), as further amended by that certain Third Amendment to
Industrial Lease Agreement, dated as of August 14, 2008 (the “Third Amendment”),
as further amended by that certain Fourth Amendment to Industrial Lease
Agreement, dated as of December 31, 2010 (the “Fourth Amendment”), and as
further amended by that certain Fifth Amendment to Industrial Lease Agreement,
dated as of January 27, 2015 (the “Fifth Amendment”, and collectively with the
Original Lease, the First Amendment, the Second Amendment, the Third Amendment,
and the Fourth Amendment, the “Lease”, as may be further amended or modified
from time to time), pursuant to which Landlord leases to Tenant certain premises
consisting of approximately 434,900 rentable square feet with a common address
of 8474 Market Place, Southaven, Mississippi 38671, as more particularly
described in the Lease (the “Original Premises”), and located in the Building
commonly known as Southaven Distribution Center, Building 2.  Capitalized terms
used herein but not otherwise defined shall have the meanings ascribed thereto
in the Lease.

WHEREAS, Tenant desires to reduce the Original Premises by approximately 194,400
rentable square feet, as more particularly shown on Exhibit A attached hereto
(the “Reduction Premises”) such that the Premises for purposes of the Lease from
and after the Remaining Premises Commencement Date (as hereinafter defined)
shall consist of approximately 240,500 rentable square feet, as more
particularly shown on Exhibit A attached hereto (the “Remaining Premises”).

 

WHEREAS, Landlord has agreed to the requested changes set forth in the preceding
recitals, subject to the entry into this Amendment and the modification of the
Lease terms and conditions as set forth herein.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of ten dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, and the mutual covenants set forth herein, the
parties hereto agree as follows:

 

1.Remaining Premises; Surrender of the Reduction Premises.  

 

(a)Remaining Premises.  

 

 

(i)

Effective solely for the period from and after September 15, 2017 (the
“Remaining Premises Commencement Date”), the “Demised Premises” as defined in
the Lease shall be deemed to be only the Remaining Premises, and all of the
terms and conditions of the Lease with respect to the Demised Premises shall be
deemed to apply solely to the Remaining Premises in all respects, except as
otherwise set forth herein.  

 

 

(ii)

Notwithstanding Section 8 of the Original Lease, on or prior to the Remaining
Premises Commencement Date, Tenant shall deliver revised insurance certificates
as required pursuant to Section 8 of the Original Lease (as amended by the terms
of this Amendment).

 

 

(iii)

From and after the Remaining Premises Commencement Date, solely for purposes of
the Lease, “Tenant’s Operating Expense Percentage” as defined in the Lease shall
be 39.92%.

 

EXHIBIT B

 

1

 

--------------------------------------------------------------------------------

 

(b)Surrender of Reduction Premises.  

 

 

(i)

From and after September 14, 2017 (the “Reduction Premises Termination Date”),
any and all rights and obligations of Tenant, and obligations of Landlord, with
respect to the Reduction Premises, including, without limitation, Tenant’s right
to possession of the Reduction Premises, shall be terminated; provided, however,
that such termination shall under no circumstances or in any way constitute a
waiver or termination of the obligations of Tenant which exist or have accrued
up to and including the Reduction Premises Termination Date and which may accrue
or continue to accrue after the Reduction Premises Termination Date to the
extent Tenant has failed to satisfy all of its obligations with respect to the
Reduction Premises.  In the event Tenant fails to surrender the Reduction
Premises to Landlord on or prior to the Reduction Premises Termination Date in
accordance with the terms hereof, then the terms and conditions of Section 30(a)
of the Original Lease shall apply in all respects with respect to the Reduction
Premises without in any way affecting the obligations of Tenant with respect to
the Remaining Premises, including the obligation to pay rent in accordance with
the terms herein.  

 

 

(ii)

Tenant acknowledges and agrees that, on or prior to the Reduction Premises
Termination Date, Tenant shall surrender the Reduction Premises to Landlord in
accordance with the terms of Section 30(b) of the Original Lease, including,
without limitation, performing the following repair work: (i) replace the burnt
out T5 light bulbs, (ii) repair one (1) column pierced by a forklift, (iii)
replace three (3) bottom panels of the dock door to the Reduction Premises, (iv)
remove the striping on the floor of the warehouse portion of the Reduction
Premises, and  (v) remove the racking systems and grind down the bolts in the
floor of the Reduction Premises.  In the event Tenant shall fail to surrender
the Reduction Premises as provided herein, Landlord shall have, in addition to
all rights and remedies available to Landlord under the Lease, at law or in
equity, the right, but not the obligation, to perform said work on Tenant’s
behalf and at Tenant’s sole cost and expense.  In such event, the total cost of
performing said repair work shall be paid by Tenant to Landlord immediately upon
demand or, at Landlord’s option, Landlord may reduce the amount of the Moving
Allowance (hereinafter defined) by the amount it cost to perform said repair
work.

 

 

(iii)

In furtherance of the foregoing, Landlord and Tenant acknowledge Landlord
inspected the Reduction Premises on or about August 4, 2017.  Landlord reserves
the right, on or prior to Reduction Premises Termination Date, to perform a
final walkthrough of the Reduction Premises for purposes of inspecting the
Reduction Premises for any damages which are Tenant’s responsibility to repair,
at Tenant’s sole cost and expense, in accordance with the terms of the Lease and
this Amendment, including, without limitation, items outlined in Section
1(b)(ii) herein.  Landlord requires that such damage shall be cured by Tenant
prior to the Reduction Premises Termination Date and any such failure to cure
such damage or surrender the Reduction Premises in accordance with the terms of
the Lease shall be an Event of Default under the Lease not subject to cure and
Landlord shall be entitled to exercise any and all rights thereunder or at law.

 

2.Base Rent Schedule.  Effective as of, and solely with respect to the period
after, the Remaining Premises Commencement Date, the monthly Base Rent schedule
set forth in Section 2(b) of the Fifth Amendment shall be of no further force
and effect and the monthly Base Rent for the Remaining Premises payable by
Tenant to Landlord during the Term is as follows:

 

From:

To:

Base Rent (per month)

September 15, 2017

September 30, 2017

$33,456.22

October 1, 2017

April 30, 2018

$62,730.42

 

Except as otherwise set forth in this Amendment, all other terms and conditions
with respect to the payment of Base Rent, Operating Expenses, or any other sums
due and payable by Tenant under the Lease shall remain as set forth thereunder.

 

EXHIBIT B

 

2

 

--------------------------------------------------------------------------------

 

3.AS-IS Condition; Landlord’s Work; Moving Cost Allowance.

 

(a)AS-IS Condition. Tenant hereby acknowledges and agrees that it has accepted
the Demised Premises as of the date hereof, and will accept the Remaining
Premises as of the Remaining Premises Commencement Date, in AS-IS, WHERE-IS
condition without any representation or warranty of any kind made by Landlord in
favor of Tenant.

 

(b)Landlord’s Work. Notwithstanding the foregoing subsection (a), Landlord shall
complete the work set forth on Exhibit B attached hereto in accordance with the
terms and conditions set forth on such exhibit.

 

(c)Moving Cost Allowance. Landlord shall contribute up to a maximum amount of
$100,000.00 towards Tenant’s moving costs and expenses directly related to
Tenant’s removal and repositioning of Tenant’s inventory and equipment out of
the Reduction Premises and into the Remaining Premises (the “Moving Cost
Allowance”).  The Moving Cost Allowance may be used to pay for any equipment
removal or replacement, tenant improvements, alterations, trade fixtures,
furniture, racking, equipment, cabling, telephone systems or any other item of
personal property located in the Remaining Premises, cost associated with
Tenant’s obligations to repair the Reduction Premises as set forth in Section
1(b)(ii), as well as internal and external labor and project management costs
related to the foregoing.  Payment of the Moving Cost Allowance shall be made by
Landlord to Tenant within thirty (30) days following the last to occur of (i)
Tenant’s surrender of the Reduction Premises to Landlord in accordance with the
terms of the Lease, (ii) Landlord’s receipt of Tenant’s invoice substantiating
the costs related thereto, and (iii) if any invoice relates to work performed by
contractors or subcontractors who have lien rights for such work, Landlord’s
receipt of the final lien waivers from such contractors or
subcontractors.  Landlord shall be under no obligation to pay for any of
Tenant’s moving costs and expenses in excess of the Moving Cost
Allowance.  Further, Landlord shall only be obligated to reimburse Tenant for
the amount of the Moving Cost Allowance for invoices submitted to Landlord
pursuant to the terms of this Section 3(c) on or before April 30, 2018, at which
time Tenant hereby waives any and all rights to any unused portion of the Moving
Cost Allowance.  

4.Notice.  Landlord and Tenant’s notice addresses, as set forth in Section 1(m)
of the Original Lease, and Section 27 of the Original Lease are hereby deleted
in their entirety and Section 27 of the Original Lease is hereby replaced with
the following:

 

 

“27.

Notices. All notices required or permitted to be given under this Lease shall be
in writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses set
forth below.  Except where otherwise expressly provided to the contrary, notice
shall be deemed given upon delivery.

 

 

Tenant:

 

Priority Fulfillment Services, Inc.

8474 Market Place Drive

Southaven, MS 38671

Attention: General Manager

 

With a copy to:

 

Priority Fulfillment Services, Inc.

505 Millennium Drive

Allen, TX 75013

Attention: Chief Financial Officer

Landlord:

c/o GLP US Management LLC
Two North Riverside Plaza, Suite 2350
Chicago, IL  60606
Attention: Lease Administration

With a copy to:

c/o GLP US Management LLC
50 Old Ivy, Suite 250
Atlanta, GA 30342
Attention: Regional Director

Either party may by notice given aforesaid change its address for all subsequent
notices.”

 

EXHIBIT B

 

3

 

--------------------------------------------------------------------------------

 

5.Limitation of Liability.  Any obligation or liability whatsoever of Landlord
which may arise at any time under this Lease or any obligation or liability
which may be incurred by it pursuant to any other instrument, transaction, or
undertaking contemplated hereby shall not be personally binding upon, nor shall
resort for the enforcement thereof be had to the property of, its trustees,
directors, shareholders, officers, employees or agents, regardless of whether
such obligation or liability is in the nature of contract, tort, or otherwise.

 

6.Additional Changes.  

 

(a)Section 2(j) to the Fifth Amendment, Section 8 of the Fourth Amendment, and
Section 7 of the Second Amendment are hereby deemed null and void and of no
further force and effect.

 

(b)Tenant represents to Landlord that the LEGO Agreement (as defined in Section
12 of the Fourth Amendment) has been terminated, that Landlord is no longer
required to provide any written notice to LEGO (as defined in Section 12 of the
Fourth Amendment) pursuant to Section 12 of the Fourth Amendment or otherwise,
and that all of LEGO’s rights under Section 12 of the Fourth Amendment are null
and void and of no force or effect. Tenant shall and hereby does indemnify
Landlord (including predecessors and successors-in-interest of Landlord) and
hold Landlord harmless from and against any and all expense, loss, and liability
suffered by Landlord by reason of the inaccuracy of the foregoing representation
by Tenant.

 

7.Guaranty.  Tenant hereby acknowledges and agrees that, as a condition to the
effectiveness of this Amendment, Tenant shall cause PFSWEB, INC., a Delaware
corporation,  as the unconditional guarantor of the Lease pursuant to that
certain Guaranty, dated as of August 19, 2004, to, on or before the date hereof,
execute the acknowledgement paragraph set forth on the signature page attached
hereto.

 

8.Roof.  Notwithstanding anything to the contrary in the Lease, Landlord may
elect, in its sole discretion and from time to time, to install (or permit the
installation of) telecommunication equipment, solar equipment and panels, and
any other equipment for any other uses on the roof of the Demised Premises.

 

9.OFAC.  Tenant hereby represents and warrants that, to the best of its
knowledge, neither Tenant, nor any persons or entities holding any legal or
beneficial interest whatsoever in Tenant, are (i) the target of any sanctions
program that is established by Executive Order of the President or published by
the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by
OFAC:  “List of Specially Designated Nationals and Blocked Persons.”  If the
foregoing representation is untrue at any time during the Term, an Event of
Default will be deemed to have occurred, without the necessity of notice to the
defaulting party.

 

10.Tenant’s Broker.  Tenant represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction other than Cushman
& Wakefield. Tenant agrees to indemnify and hold Landlord harmless from and
against any claims by any other broker, agent or other person claiming a
commission or other form of compensation by virtue of having dealt with Tenant
with regard to this leasing transaction.

 

11.No Offer.  Submission of this Amendment by Landlord is not an offer to enter
into this Amendment, but rather is a solicitation for such an offer by
Tenant.  Landlord shall not be bound by this Amendment until Landlord and Tenant
have fully executed and delivered this Amendment.

 

12.Authority.  Tenant represents and warrants to Landlord that Tenant has been
and is qualified to do business in the state in which the Demised Premises is
located, that the entity has the full right and authority to enter into this
Amendment, and that all persons signing on behalf of the entity were authorized
to do so by appropriate actions.

 

EXHIBIT B

 

4

 

--------------------------------------------------------------------------------

 

13.Severability.  If any clause or provision of this Amendment is illegal,
invalid or unenforceable under present or future laws, then and in that event,
it is the intention of the parties hereto that the remainder of this Amendment
shall not be affected thereby.  It is also the intention of the parties to this
Amendment that in lieu of each clause or provision of this Amendment that is
illegal, invalid or unenforceable, there be added, as a part of this Amendment,
a clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

 

14.Counterparts and Delivery.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Amendment.  Execution copies of this Amendment
may be delivered by facsimile or email, and the parties hereto agree to accept
and be bound by facsimile signatures or scanned signatures transmitted via email
hereto, which signatures shall be considered as original signatures with the
transmitted Amendment having the binding effect as an original signature on an
original document.  Notwithstanding the foregoing, Tenant shall, upon Landlord’s
request, deliver original copies of this Amendment to Landlord at the address
set forth in such request.  Neither party may raise the use of a facsimile
machine or scanned document or the fact that any signature was transmitted
through the use of a facsimile machine or email as a defense to the enforcement
of this Amendment.

 

15.Conflict; Ratification.  Insofar as the specific terms and provisions of this
Amendment purport to amend or modify or are in conflict with the specific terms,
provisions and exhibits of the Lease, the terms and provisions of this Amendment
shall govern and control.  Landlord and Tenant hereby agree that (a) this
Amendment is incorporated into and made a part of the Lease, (b) any and all
references to the Lease hereinafter shall include this Amendment, and (c) the
Lease, and all terms, conditions and provisions of the Lease, are in full force
and effect as of the date hereof, except as expressly modified and amended
hereinabove.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 

EXHIBIT B

 

5

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
authorized, executed and delivered as of the day and year first set forth above.

 

TENANT:

 

LANDLORD:

 

 

 

 

 

 

 

PRIORITY FULFILLMENT SERVICES, INC.,

 

Western B South MS, LLC,

a Delaware corporation

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

 

By:

GLP US Management LLC,

Name:

Cheryl Downing

 

 

 

a Delaware limited liability company,

Title:

Vice President of Financial Planning

 

 

 

as agent for Landlord

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

GUARANTOR:

PFSWEB, INC., a Delaware corporation (the “Guarantor”), hereby acknowledges and
agrees (i) to the terms of this Amendment, (ii) that the liability of Guarantor
pursuant to that certain Guaranty, dated as of August 19, 2004 (the “Guaranty”),
extends to and includes the modification and Extended Term set forth in this
Amendment, including, without limitation, any and all monetary and non-monetary
obligations which may accrue hereunder or under the Lease, and (iii) that the
Guaranty is hereby ratified in full.

PFSWEB, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

Travis Hess

Title:

 

EVP & Chief Revenue Officer

 

EXHIBIT B

 

6

 